EXHIBIT 10.1
 
Amendment One to
Restricted Share Agreements between
Metropolitan Community Bank Holding Corp. and Grantee


WHEREAS, Metropolitan Bank Holding Corp. (the "Company") has previously made
awards of restricted shares ("Restricted Shares") to employees and directors
("Grantees") under Restricted Share Agreements in 2012, 2013, 2014 and 2015 (the
"Agreements," and individually, an "Agreement") under the Company's 2009 Equity
Incentive Plan (the "Plan"); and


WHEREAS, the Company has reviewed and reconsidered the Agreements and has
determined that it wishes to amend the Agreements to revise the definition of
"Cause" and to ensure that if a Grantee dies or becomes disabled, the Grantee's
Restricted Shares will become fully vested; and


WHEREAS, Section 14 of the Agreements indicate that they may be amended with the
consent of the Grantee and Grantee's signature on this Amendment One is evidence
of the Grantee's consent.


NOW THEREFORE, BE IT RESOLVED, THAT, this Amendment One applies to each
Agreement entered into between the Company and the Grantee, as reflected on
Exhibit A to this Amendment, and amends such Agreements as follow:


1. Paragraph 3 Vesting shall be amended by adding the following sentence to the
end thereof:


"In addition to the foregoing, the Restricted Shares shall also vest on the
death or Disability of the Grantee"


2. The second paragraph in Section 4(a) shall be revised in its entirety to read
as follows:


" For purposes of this Agreement, "Cause" shall mean, the Grantee's (i)
voluntarily leaving his employment with the Company or one of its Affiliates,
(ii) failure to comply with the rules, procedures or policies of the Company and
its Affiliates including, without limitation, any failure to timely report to
work at expected work hours, such determination to be made by the Company in its
sole and absolute discretion, (iii) failure to perform the duties assigned by
the President of the Company or the Board in a manner that fully meets expected
performance standards, as determined by the Company in its sole and absolute
discretion, (iv) perpetrate an act that constitutes a crime, including without
limitation, a felony, misdemeanor, fraud, larceny, embezzlement,
misappropriation of funds or other misconduct which results in pecuniary loss to
the Company or any of its Affiliates or that brings the Company or any of its
Affiliates into public disrepute, (v) failure or refusal to perform any of his
duties or responsibilities, or breach of his duties or obligations under this
Agreement, any such failure, refusal or breach to be determined by the Company
in its sole and absolute discretion, (vi) disqualification of the Grantee to
serve as a senior officer of the Company by any regulatory agency, (vii) willful
malfeasance, misconduct, negligence, or incompetence, (viii) engaging in any
material transaction which constitutes self dealing or a conflict of interest
between the Grantee and the Company without prior disclosure of such transaction
to the Company by the Grantee and receipt of prior written approval from the
Company, or (ix) use of alcohol or drugs that interferes with the performance of
the Grantee's duties or other obligations to the Company and its Affiliates."
 

--------------------------------------------------------------------------------



3. In all other respects, the Agreements identified on Exhibit A shall remain in
full force and effect.


IN WITNESS WHEREOF, the Company and the Grantee have entered into this Amendment
One on the _____ day of ___________________, 2018.


METROPOLITAN BANK HOLDING CORP.




______________________________________


GRANTEE




______________________________________